Title: To James Madison from Jacob Barker, 13 August 1813
From: Barker, Jacob
To: Madison, James


Esteemed friend
New York 8 Mo. 13th. 1813.
Permit me to inform thee that the appointment of men residing out of this city to offices, the duties of which require their residence here, produces great uneasiness in our party, especially as so many of the active friends of the Administration residing here, are abundantly capable of discharging the duties of those offices and remain unnoticed, while many clintonians are continued in office publicly converting the patronage of their office to the support of men and newspapers who delight in calumniating the Administration, and secretly thwarting their measures. When thee reflects on the great exertions we have made against the most corrupt faction that ever disgraced any nation, the many favours enjoyed by members of that faction, and that the Navy Agent, the District Judge and the Marshal, although good men and our political friends, have been sent among us from distant counties, thee will not think it strange that a spirit of discontent should appear among our best friends at the seeming neglect of our best men. All discontent can now be allayed by a single removal & the appointment of Jonathan Thompson Collector of internal Taxes. John Ferguson Naval officer in the place of Samuel Osgood Esq. deceased; and John Haff Surveyor in place of Peter A. Schenck, not yet known to have been removed, altho’ the party here have wished it for the last five years.
Ruggles Hubbard Esqr. a clintonian Senator from Troy, in the Legislature of this state, removed to this city a few weeks past and is now applying for the office of Collector of Internal Taxes. I believe he supported Govr. Tompkins’s election; but he is one of the men who have distracted this state the last five years, & one year past he made a violent speech in Caucus against the administration which was published in the Albany Register; he urged and voted for the nomination of clinton and for clintonian electors, and now comes forward & asks for one of the first offices within the gift of thy Administration which he has been so recently vilifying. Should he succeed thy own mind will suggest to thee the effect it would have on the politics of this state. I should not have taken the liberty of mentioning this subject, had he not procured the recommendation of several honest political friends who sign for almost every person that applies for their signatures. In the course of a few days a recommendation in favor of Jonathan Thompson for the office of Collector of internal Taxes will be forwarded to thee; among the signatures to said recommendation will be found those of Ebenezer Sage & John Lefferts Esqr. our two members of Congress: and a recommendation in favor of John Haff for the office of Marshal was forwarded to the Secretary of State some time past; and by tomorrow’s mail a recommendation will be forwarded for him to fill the vacancy occasioned by the death of Samuel Osgood; and a recommendation was forwarded long since in favor of John Ferguson for District Judge, so that thee will be fully informed of the merits of those three persons; and although we are now recommending John Haff for the Naval office, I have no hesitation in saying it would please our friends better for thee to remove Schenck and place Haff in that office & in that case confer the Naval office on John Ferguson. If thee only knew the life and vigour that would be inspired into the Republican party in this quarter by vacating the Surveyor’s office, and appointing Haff, Thompson & Ferguson, I think thee would not hesitate to do it.
In these times of faction and calamity the Administration require the active support of the friends of liberty; and if pains be taken to satisfy what they consider their reasonable wishes, I am satisfied that good effects will be felt throughout the union; as with a very little assistance we shall be enabled at our next election to change the complexion of the representation in both houses of Congress from this state, which would not have been as it is, had not many of our friends been discouraged. This view of the subject has induced me to write thee on the subject and which I hope and trust will plead a satisfactory excuse for the liberty I have taken. With great respect & sincere esteem I am Thy assured friend
Jacob Barker
